DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
The examiner acknowledges applicant’s amendments to claims 1, 4-8, 10-16, and 18-23 and the cancellation of claims 2, 3, 9, and 17.
Claim Objections
Claims 1, 5, 6, 11, 14, 18, and 21 are objected to because of the following informalities:  
In regards to claim 1, line 7, the phrase “a toggle received inside of the toggle mount” should be changed to “a toggle at least partially received inside of the toggle mount,” in line 8, the word “therebetween” should be changed to “between the toggle and the toggle mount” to clarify that the portion of the toggle cooperating with the toggle mount provides the structure that prevents rotation between the toggle as a whole and the toggle mount, in line 12, the phrase “at least one of the plurality of alignment wings” should be changed to “the plurality 
In regards to claim 5, line 3, the phrase “to block rotation of the toggle” should be changed to “to prevent rotation of the toggle relative to the toggle mount” so as to coincide with the language used in lines 7 and 8 of claim 1.
In regards to claim 6, line 2, the phrase “to block rotation of the toggle” should be changed to “to prevent rotation of the toggle relative to the toggle mount” so as to coincide with the language used in lines 7 and 8 of claim 1.
In regards to claim 11, lines 20 and 21, the phrase “therebetween, wherein the toggle is movably received inside of the toggle receiver and configured to translate relative to the toggle mount” should be changed to “between the toggle and the toggle mount, wherein the portion of the toggle is movably received inside of the toggle receiver to guide translation of the toggle relative to the toggle mount” since the portion of the toggle is the segment of the toggle that is located in the toggle receiver to guide the translation of the toggle as a whole, in lines 24 and 25, the phrase “at least one of the plurality of alignment wings” should be changed to “the plurality of alignment wings,” and in line 25, the phrase “an opposite direction” should be changed to “opposite directions.”
In regards to claim 14, lines 2 and 4, each instance of the phrase “the toggle” should be changed to “the tail of the toggle” so as to coincide with the amended language of claim 11.
In regards to claim 18, line 7, the word “movement” should be changed to “translation” so as to coincide with the language of claim 1.
In regards to claim 21, line 7, the word “movement” should be changed to “translation” so as to coincide with the language of claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10-16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the amended claim language requires portions of the toggle, such as the tail, to at least partially extend out of the toggle mount.  Based on the amended language, the phrase “a toggle received inside of the toggle mount” in line 7 suggests that the entirety of the toggle is located in the toggle mount, which is not consistent with the amended claim language.  It is understood that the recited portion of 
In regards to claim 1, it is unclear how only one of the alignment wings is positioned opposite from the tail, as suggested by the phrase “at least one of the plurality of alignment wings,” when it is understood from the specification and shown in Figure 16 that both of the alignment wings 256 and 258 are positioned opposite from and extend in opposite directions relative to the tail.  The claim will be examined with the language set forth in the claim objections above, which is based on the specification.  See claim objections above.
In regards to claim 1, it is understood that the toggle as a whole is translated to the unlocked position in response to rotation of the unlocking piece and not just the ramped portion, as suggested by the language in lines 20 and 21.  It is understood from the specification that the ramped recess of the unlocking piece cooperates with the ramped portion of the toggle such that in response to rotation of the unlocking piece, the cooperation between the ramped recess and the ramped portion causes the toggle as a whole to translate.  The claim will be examined with the language set forth in the claim objections above, which is based on the specification.  See claim objections above.
In regards to claim 11, it is unclear how only one of the alignment wings is positioned opposite from the tail, as suggested by the phrase “at least one of the plurality of alignment wings,” when it is understood from the specification and shown in Figure 16 that both of the alignment wings 256 and 258 are positioned opposite from and extend in opposite directions relative to the tail.  The claim will be examined with 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1, 4-8, 10, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No. 2007/0068209) in view of Murphy et al. (US Pub. No. 2017/0275914), and further in view of Molzer (US-6502872).
14.	In regards to claims 1 and 8, Huang et al. discloses an interior chassis of a lock assembly having an interior handle 11, the interior chassis comprising: a rose (see Figure 6 below); a liner (see Figure 6 below) positionable within the rose (Figure 6); a toggle mount (portion of the liner in which toggle 31 is received, see Figures 6 and 7, 
Huang et al. fails to disclose that the toggle mount is a separate component from the liner.  Murphy et al. teaches a toggle mount (see Figure 9 below) that is a separate component from a liner 138 to which it is fastened (Figures 1 and 12 and Paragraph 28), with a toggle (see Figure 9 below) movable and guided within the toggle mount.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to form the toggle mount as a separate component fastened to the liner, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see Paragraph 28 of Murphy et al.), and since the toggle mount fastened to the liner as a separate component would still yield the predictable result of providing the structure in which the toggle moves and is guided.
Huang et al. in view of Murphy et al. fails to specify that the toggle mount is formed from a different material than the liner, specifically, the liner is formed from steel and the toggle mount is formed from zinc. Molzer teaches that it is known in the art to form handle and lock assembly components from different materials, such as steel or zinc (Col. 8, lines 24-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to form the toggle mount from a different material from the liner or specifically form the liner from steel and the toggle mount from zinc since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a 

    PNG
    media_image1.png
    834
    1143
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    560
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    939
    768
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    753
    811
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    639
    710
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    785
    1178
    media_image6.png
    Greyscale

15.	In regards to claim 4, Huang et al. discloses that the tail defines opposite outer surfaces (see Figure 5 on page 10 of the current Office Action), and wherein the ramped portion extends past the outer surfaces (at least the portion of the ramped portion shown in Figure 5 above extends past the outer surfaces).
16.	In regards to claim 5, Huang et al. discloses that the plurality of alignment wings are configured to engage grooves of the toggle mount to prevent rotation of the toggle relative to the toggle mount during translation of the toggle between the locked and unlocked positions (see Figure 7, Version 2 on page 12 of the current Office Action).
17.	In regards to claim 6, Huang et al. discloses that the toggle further includes a runner 316 configured to engage with a slot 101 of the toggle mount to prevent rotation of the toggle relative to the toggle mount during translation of the toggle between the locked and unlocked positions (Figures 6-11).
In regards to claim 7, Huang et al. in view of Murphy et al. teaches the basic claimed invention. Although Huang et al. in view of Murphy et al. does not specifically teach that the liner is formed by stamping and the toggle mount is formed by casting, the examiner would like to point out that these limitations are process limitations relating to the method or process by which the device is being fabricated. Therefore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Thus since Huang et al. teaches the same final product as applicant, the claimed limitations are met.
19.	In regards to claim 10, Huang et al. in view of Murphy et al. teaches that the toggle mount includes: a base 248 having features that mate with the liner (the base having features or a shape that mates with the liner, Figures 7, 8, and 12 of Murphy et al.), and a toggle receiver (portion of the toggle mount receiving the toggle, Figures 6 and 7 of Huang et al.).
20.	In regards to claim 18, Huang et al. discloses that when the toggle is in the locked position, the rotation of the unlocking piece causes translation of the toggle only to the unlocked position (movement from Figure 8 to Figure 10).
21.	In regards to claim 22, Huang et al. discloses that the liner is positionable within the rose by being received in a recessed area of the rose (Figure 6).
Claims 1, 4, 5, 7, 8, 10, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egor (US-2499948) in view of Murphy et al. (US Pub. No. 2017/0275914), and further in view of Molzer (US-6502872).
23.	In regards to claims 1 and 8, Egor discloses an interior chassis of a lock assembly having an interior handle 18, the interior chassis comprising: a liner 10; a toggle mount fastened to the liner (portion of the liner having opening 32 in which toggle, as shown in Figures 1, 2, and 6, and indicated in Figure 2 below); a toggle (Figure 6) at least partially received inside of the toggle mount, wherein a portion of the toggle is at least partially surrounded by the toggle mount to prevent relative rotation between the toggle and the toggle mount (a portion of the toggle at reference character 31 is at least partially surrounded by the sides of the opening 32 so as to prevent rotation of the toggle, Figure 2), wherein the toggle includes a radially extending tail 40 (the tail extending upwards in Figures1 and 2 relative to a radius of at least component 24) and a ramped portion 36, 37 coupled to the tail, the tail at least partially extending out of the toggle mount (the tail at least partially extends upwards in Figure 1 and 2 out of the toggle mount as shown in Figure 2 below), and wherein the portion of the toggle at least partially surrounded by the toggle mount includes a plurality of radially extending alignment wings (see Figure 2 below, with the wings extending relative to a radius of at least component 24), the plurality of alignment wings positioned opposite from and extending in opposite directions relative to the tail (extending in left and right directions in Figure 2, which are oppositely located or different to the upward direction of extension of the tail in Figures 1 and 2, and positioned below the tail or opposite to the tail in Figures 1 and 2); a locking piece 26 coupled to an exterior handle 50 for rotation 
Egor fails to disclose that the toggle mount is a separate component from the liner.  Murphy et al. teaches a toggle mount (see Figure 9 on Page 13 of the current Office Action) that is a separate component from a liner 138 to which it is fastened (Figures 1 and 12 and Paragraph 28), with a toggle (see Figure 9 on Page 13 of the current Office Action) movable and guided within the toggle mount.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to form the toggle mount as a separate component fastened to the liner, since it has been held that constructing a formerly integral structure in various elements 
Egor also fails to disclose that the interior chassis includes a rose and that the liner is positionable within the rose.  Murphy et al. teaches a rose 136 with a liner 138 positionable within the rose.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a rose over the liner of Egor so as to make the interior chassis more aesthetically pleasing. 
Egor in view of Murphy et al. fails to specify that the toggle mount is formed from a different material than the liner, specifically, the liner is formed from steel and the toggle mount is formed from zinc. Molzer teaches that it is known in the art to form handle and lock assembly components from different materials, such as steel or zinc (Col. 8, lines 24-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to form the toggle mount from a different material from the liner or specifically form the liner from steel and the toggle mount from zinc since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since the use of different materials, such as steel and zinc, would provide a strong structure.

    PNG
    media_image7.png
    707
    748
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    661
    707
    media_image8.png
    Greyscale

24.	In regards to claim 4, Egor discloses that the tail defines opposing outer surfaces (see Figure 6 below), and wherein the ramped portion extends past the outer surfaces (the slanted surfaces 37 of the ramped portion are longer than the outer surfaces, and therefore, extend beyond them, see Figure 6 below).

    PNG
    media_image9.png
    809
    1070
    media_image9.png
    Greyscale

25.	In regards to claim 5, Egor discloses that the plurality of alignment wings are configured to engage grooves of the toggle mount to prevent rotation of the toggle relative to the toggle mount during translation of the toggle between the locked and unlocked positions (see Figure 2 on page 17 of the current Office Action).
26.	In regards to claim 7, Egor in view of Murphy et al. teaches the basic claimed invention. Although Egor in view of Murphy et al. does not specifically teach that the liner is formed by stamping and the toggle mount is formed by casting, the examiner would like to point out that these limitations are process limitations relating to the method or process by which the device is being fabricated. Therefore, even though product-by-process claims are limited by and defined by the process, determination of 
27.	In regards to claim 10, Egor in view of Murphy et al. teaches that the toggle mount includes: a base 248 having features that mate with the liner (the base having features or a shape that mates with the liner, Figures 7, 8, and 12 of Murphy et al.), and a toggle receiver (space in which the alignment wings and portion 30 are located, Figures 1 and 2 of Egor).
28.	In regards to claim 18, Egor discloses that when the toggle is in the locked position, the rotation of the unlocking piece causes movement of the toggle only to the unlocked position (Col. 4, lines 17-45).
29.	In regards to claim 22, Murphy et al. teaches that the liner is positionable within the rose by being received by a recessed area of the rose (Figures 1 and 12).
30.	Claims 11, 14-16, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No. 2007/0068209) in view of Murphy et al. (US Pub. No. 2017/0275914), further in view of Molzer (US-6502872), and further in view of Russell et al. (US-3212806).
31.	In regards to claims 11 and 16, Huang et al. discloses a lock assembly comprising: an exterior portion 20, 22, 40, (Figure 4) and an interior portion 10, 122, 121, 34 (Figure 4) configured to extend from an exterior and interior of a door, 
Huang et al. fails to disclose that the toggle mount is a separate component from the liner.  Murphy et al. teaches a toggle mount (see Figure 9 on Page 13 of the current Office Action) that is a separate component from a liner 138 to which it is fastened (Figures 1 and 12 and Paragraph 28), with a toggle (see Figure 9 on Page 13 of the current Office Action) movable and guided within the toggle mount.  Murphy et al. further teaches that the toggle mount includes: a base 248 having features that mate with the liner (the base having features or a shape that mates with the liner, Figures 7, 8, and 12), and a toggle receiver 262a, 258, 264a, 264b disposed in the base (Figure 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to form the toggle mount as a separate component fastened to the liner, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see Paragraph 28 of Murphy et al.), and since the toggle mount fastened to the liner as a separate component would still yield the predictable result of providing the structure in which the toggle moves and is guided.
	Huang et al. fails to disclose that the springs of the exterior and interior spring housings are compression springs.  Russell et al. teaches a handle 16 biased by compression springs 41 and 42. It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize compression springs to bias the exterior and interior handles since the coil spring of Huang et al. and the compression springs of Russell et al. are equivalent for their use in 
	Huang et al. in view of Murphy et al. fails to specify that the toggle mount is formed from a different material than the liner, specifically, the liner is formed from steel and the toggle mount is formed from zinc. Molzer teaches that it is known in the art to form handle and lock assembly components from different materials, such as steel or zinc (Col. 8, lines 24-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to form the toggle mount from a different material from the liner or specifically form the liner from steel and the toggle mount from zinc since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since the use of different materials, such as steel and zinc, would provide a strong structure.
32.	In regards to claim 14, Huang et al. discloses that when the lock assembly is in the locked state, the tail of the toggle is engaged with the locking piece to block rotation of the locking piece, thereby, blocking actuation of the exterior handle (Paragraph 36), and, when the lock assembly is in the unlocked state, the tail of the toggle is spaced apart from the locking piece so as to allow rotation of the locking piece, thereby, allowing actuation of the exterior handle (Paragraphs 37 and 38).
33.	In regards to claim 15, Huang et al. in view of Murphy et al. teaches the basic claimed invention. Although Huang et al. in view of Murphy et al. does not specifically teach that the liner is formed by stamping and the toggle mount is formed by casting, the examiner would like to point out that these limitations are process limitations relating 
34.	In regards to claim 21, Huang et al. discloses that when the toggle is in the locked position, the rotation of the unlocking piece causes movement of the toggle only to the unlocked position (movement from Figure 8 to Figure 10).
35.	In regards to claim 23, Huang et al. discloses that the liner is positionable within the rose by being received in a recessed area of the rose (Figure 6).
36.	Claims 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. No. 2007/0068209) in view of Murphy et al. (US Pub. No. 2017/0275914), further in view of Molzer (US-6502872), and further in view of Russell et al. (US-3212806) as applied to claims 11, 14-16, 21, and 23 above, and further in view of Geringer et al. (US Pub. No. 2005/0225097).  
37.	In regards to claims 12 and 13, Huang et al. in view of Murphy et al. teaches that the features of the base of the toggle mount mate with the liner of the interior portion, with the base including holes (see Figure 9 on Page 13 of the current Office Action) that must receive and align with attachment posts or a similar structure that extend from the liner (Figures 1, 9, and 12 of Murphy et al.), but fails to specify that the 
38.	In regards to claims 19 and 20, Murphy et al. teaches that a base 248 of the toggle mount includes a pair of toggle mount attachment holes (see Figure 9 on Page 13 of the current Office Action), wherein the toggle mount is fastened to the liner via attachment posts or a similar structure that align with the toggle mount attachment holes of the liner (Figures 1, 9, and 12).  Murphy et al. further teaches that the liner includes an aperture (aperture for component 312, Figure 12) between the pair of toggle mount attachment holes (between the holes in the toggle mount because the aperture in the liner is aligned with aperture 258 and shaft 288, Figures 9 and 12), and that the base aligns with the aperture to fasten the toggle mount to the liner (Figure 12).  
	Huang et al. in view of Murphy et al. fails to specify that the base includes attachment posts that extend from the base and align with toggle mount attachment holes of the liner.  Geringer et al. teaches a base 132 having attachment posts 134 for mounting the base the base to a separate component 13, with the attachment posts .
39.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egor (US-2499948) in view of Murphy et al. (US Pub. No. 2017/0275914), and further in view of Molzer (US-6502872) as applied to claims 1, 4, 5, 7, 8, 10, 18, and 22 above, and further in view of Geringer et al. (US Pub. No. 2005/0225097).  Egor discloses that the liner further includes an aperture (opening in portion 16 for component 58, Figure 1), with the toggle mount being aligned with the aperture (the toggle mount of liner 10 being aligned with the aperture such that the toggle extends through the toggle mount into the aperture, Figure 1).  Murphy et al. teaches that a base 248 of the toggle mount includes a pair of toggle mount attachment holes (see Figure 9 on Page 13 of the current Office Action), wherein the toggle mount is fastened to the liner via attachment posts or a similar structure that align with the toggle mount attachment holes of the liner (Figures 1, 9, and 12).  Murphy et al. further teaches that the liner includes an aperture (aperture for component 312, Figure 12) between the pair of toggle mount attachment holes (between the holes in the toggle mount because the aperture in the liner is aligned with aperture 258 and shaft 288, Figures 9 and 12), and that the base aligns with the aperture to fasten the toggle mount to the liner (Figure 12).  
	Egor in view of Murphy et al. fails to specify that the base includes attachment posts that extend from the base and align with toggle mount attachment holes of the liner.  Geringer et al. teaches a base 132 having attachment posts 134 for mounting the base the base to a separate component 13, with the attachment posts aligning with holes 135 of the separate component (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include attachment posts on the base of the toggle mount to align with holes of the liner so as to ensure that the toggle mount is fastened to the liner in its proper position, and since it has been held that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.
Response to Arguments
40.	In regards to applicant’s remarks concerning the various rejections under 35 U.S.C. 103 presented in the previous Office Action, applicant is referred to the new interpretations of the Huang et al. and Egor references set forth in the rejections above and made in light of applicant’s amendments to claims 1 and 11.
41.	In light of applicant’s amendments to the claims and further review of the claims, new claim objections and rejections under 35 U.S.C. 112(b) are set forth above.
Conclusion
42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 7, 2021